DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the communication filed 5/4/2022.
Claims 1, 9, 17, 21, and 24 have been newly amended.
Claims 3-5, 7, 11-14, 19-20, 22 have been cancelled.
Claims 2, 6, 8, 10, 15, 18, 23, 25-27 are in their original or a previous presentation.
Claims 1-2, 6, 8-10, 15-18, 21 and 23-27 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 8-10, 15-18, and 24-27 are rejected under 35 U.S.C. 103 over Amarasingham et al. (US Pub. No. 2017/0132371 A1) in view of Bansal et al. (US Pub. No. 2018/0308018 A1)
Regarding claim 1, Amarasingham recites a computer-implemented method for generating predictive data, the method comprising:
receiving high-dimensional historical training data from a data repository over a network;
[0026] teaches receiving EMR data, which includes demographic data (para. 0027), and see para. 0039 of the Present Specification, stating that high dimensional data includes demographic data
identifying, for a set of training members, a first subset of members having a first duration of membership and a second subset of having a second duration of membership;
[0045] teaches identifying a set of short term risk patients and long term risk patients, equivalent to identifying a first and second subset of members, where each subset is based on a corresponding duration
building, based on the high-dimensional historical training data for a set of training members, a trained configurable predictive pipeline using at least one machine learning approach selected from the group consisting of linear machine learning, non-linear machine learning and deep learning;
[0025] teaches historical data is used to build a tailored clinical predictive and monitoring system.  The tailored clinical predictive and monitoring system is equivalent to a trained configurable predictive pipeline.
[0025] further teaches the historical data can be related to individuals, which is equivalent to having a set of historical training data for a set of training members. 
[0046] teaches the predictive machine learning model weights each variable or risk factor (equivalent to a linear machine learning model)
training a first subset model for the first subset of members through an iterative training process, and training a second subset model for the second subset of members through the iterative training process;
[0046] teaches the system trains models for all patients for a particular disease or condition, and may create models for each disease or condition, equivalent to training separate models for each subset, and the process occurs with reiterations, see para. 0048
identifying, based on empirical testing of the set of historical training data, a set of member-level features;
[0039] teaches the system makes inferences to determine what type of data is being received from a data feed (e.g. the level of creatinine), which is equivalent to identifying, based on historical training data, a set of member-level features.
[0025] teaches the data feed includes historical data.
deploying the trained configurable predictive pipeline while using a set of high-dimensional historical test data for the set of testing members to generate a first subset of predictive data for each member in the set of testing members using the first subset model;
[0046] teaching that the disease/risk logic module 40 uses the EMR data, see paras. 0039-40 (equivalent to high-dimensional historical test data) to generate a risk score for each patient (equivalent to predictive data) 
in response to receiving data that is more recent than the high-dimensional historical training data, performing on-demand retraining of the trained configurable predictive pipeline using the at least one machine learning approach without fully rebuilding the trained configurable predictive pipeline, and redeploying the retrained configurable predictive pipeline to generate updated predictive data
 [0048] teaches that module includes a tuning process that evaluates new variables (equivalent to more recent data). The tuning process uses machine learning to adjust predictive weights to reconfigure the predictive model (equivalent to retraining the pipeline without rebuilding the model). The retrained model is deployed in the “next iteration” (equivalent to redeploying the retrained pipeline).
Amarasingham, does not explicitly teach, but Bansal teaches
deploying the trained configurable predictive pipeline while using the set of high-dimensional historical test data for the set of testing members to generate a second subset of predictive data for each member in the set of testing members using the second subset model
[0131] teaches predictive model generator 120 generates model features for multiple predictive models (equivalent to a subset of predictive data corresponding to each subset model) 
merging the first subset of predictive data and the second subset of predictive data into the set of predictive data for each member.
[0131] teaches the model features (equivalent to predictive data) are then used to determine a single set of model features in a model, which is equivalent to merging different sets of predictive data into one set of predictive data for each member
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the predictive pipeline of Amarasingham to incorporate the merging of Bansal with the motivation to “improve accuracy by using iterative methods in which multiple prediction models are generated and then aggregated”, as recognized by Bansal in [0029].

Regarding claim 9, Amarasingham teaches a training module configured to
receive high-dimensional historical training data from a data repository over a network;
[0026] teaches receiving EMR data, which includes demographic data (para. 0027), and see para. 0039 of the Present Specification, stating that high dimensional data includes demographic data
Identify, for a set of training members, a first subset of members having a first duration of membership and a second subset of having a second duration of membership;
[0045] teaches identifying a set of short term risk patients and long term risk patients, equivalent to identifying a first and second subset of members, where each subset is based on a corresponding duration
build, based on the high-dimensional historical training data for a set of training members, a trained configurable predictive pipeline using at least one machine learning approach selected from the group consisting of linear machine learning, non-linear machine learning and deep learning;
[0025] teaches historical data is used to build a tailored clinical predictive and monitoring system.  The tailored clinical predictive and monitoring system is equivalent to a trained configurable predictive pipeline.
[0025] further teaches the historical data can be related to individuals, which is equivalent to having a set of historical training data for a set of training members. 
[0046] teaches the predictive machine learning model weights each variable or risk factor (equivalent to a linear machine learning model)
training a first subset model for the first subset of members through an iterative training process, and 
[0046] teaches the system trains models for all patients for a particular disease or condition, and may create models for each disease or condition, equivalent to training separate models for each subset, and the process occurs with reiterations, see para. 0048
training a second subset model for the second subset of members through the iterative training process;
[0046] teaches the system trains models for all patients for a particular disease or condition, and may create models for each disease or condition, equivalent to training separate models for each subset
a feature identification module configured to identify, based on empirical testing of the set of historical training data, a set of member-level features;
[0039] teaches the system determines makes inferences to determine what type of data is being received from a data feed (e.g. the level of creatinine), which is equivalent to identifying, based on historical training data, a set of member-level features.
[0025] teaches the data feed includes historical data.
a prediction module configured to deploy the trained configurable predictive pipeline and a set of high-dimensional historical test data for the set of testing members, a first subset of predictive data for each member in the set of testing members using the first subset model, wherein the first subset of predictive data comprises predictions for each of the set of member-level features;
[0046] teaching that the disease/risk logic module 40 uses the EMR data, see paras. 0039-40 (equivalent to high-dimensional historical test data) to generate a risk score for each patient (equivalent to predictive data) 
in response to receiving data that is more recent than the high-dimensional historical training data, performing on-demand retraining of the trained configurable predictive pipeline using the at least one machine learning approach without fully rebuilding the trained configurable predictive pipeline, and redeploying the retrained configurable predictive pipeline to generate updated predictive data
 [0048] teaches that module includes a tuning process that evaluates new variables (equivalent to more recent data). The tuning process uses machine learning to adjust predictive weights to reconfigure the predictive model (equivalent to retraining the pipeline without rebuilding the model). The retrained model is deployed in the “next iteration” (equivalent to redeploying the retrained pipeline).
Amarasingham does not explicitly teach, but Bansal teaches
deploy the trained configurable predictive pipeline and the set of high-dimensional historical test data for the set of testing members, a second subset of predictive data for each member in the set of testing members using the second subset model
[0131] teaches predictive model generator 120 generates model features for multiple predictive models (equivalent to a subset of predictive data corresponding to each subset model) 
merge the first subset of predictive data and the second subset of predictive data into the set of predictive data for each member.
[0131] teaches the model features (equivalent to predictive data) are then used to determine a single set of model features in a model, which is equivalent to merging different sets of predictive data into one set of predictive data for each member
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the predictive pipeline of Amarasingham to incorporate the merging of Bansal with the motivation to “improve accuracy by using iterative methods in which multiple prediction models are generated and then aggregated”, as recognized by Bansal in [0029].
Regarding claim 17, Amarasingham teaches a computer program product comprising a computer readable storage medium (see [0035] for memory devices) having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor (see [0032] for computing device equivalent to a processor) to cause the processor to perform a method comprising:
receiving high-dimensional historical training data from a data repository over a network;
[0026] teaches receiving EMR data, which includes demographic data (para. 0027), and see para. 0039 of the Present Specification, stating that high dimensional data includes demographic data
identifying, for a set of training members, a first subset of members having a first duration of membership and a second subset of having a second duration of membership;
 [0045] teaches identifying a set of short term risk patients and long term risk patients, equivalent to identifying a first and second subset of members, where each subset is based on a corresponding duration
building, based on the high-dimensional historical training data for a set of training members, a trained configurable predictive pipeline using at least one machine learning approach selected from the group consisting of linear machine learning, non-linear machine learning and deep learning;
[0025] teaches historical data is used to build a tailored clinical predictive and monitoring system.  The tailored clinical predictive and monitoring system is equivalent to a trained configurable predictive pipeline.
[0025] further teaches the historical data can be related to individuals, which is equivalent to having a set of historical training data for a set of training members.
[0046] teaches the predictive machine learning model weights each variable or risk factor (equivalent to a linear machine learning model) 
training a first subset model for the first subset of members through an iterative training process, and 
[0046] teaches the system trains models for all patients for a particular disease or condition, and may create models for each disease or condition, equivalent to training separate models for each subset
training a second subset model for the second subset of members through the iterative training process;
[0046] teaches the system trains models for all patients for a particular disease or condition, and may create models for each disease or condition, equivalent to training separate models for each subset, and the process occurs with reiterations, see para. 0048
identifying, based on empirical testing of the set of historical training data, a set of member-level features;
[0039] teaches the system determines makes inferences to determine what type of data is being received from a data feed (e.g. the level of creatinine), which is equivalent to identifying, based on historical training data, a set of member-level features.
[0025] teaches the data feed includes historical data.
deploying the trained configurable predictive pipeline and a set of high-dimensional historical test data for the set of testing members, a first subset of predictive data for each member in the set of testing members using the first subset model;
[0046] teaching that the disease/risk logic module 40 uses the EMR data, see paras. 0039-40 (equivalent to high-dimensional historical test data) to generate a risk score for each patient (equivalent to predictive data) 
in response to receiving data that is more recent than the high-dimensional historical training data, performing on-demand retraining of the trained configurable predictive pipeline using the at least one machine learning approach without fully rebuilding the trained configurable predictive pipeline, and redeploying the retrained configurable predictive pipeline to generate updated predictive data
 [0048] teaches that module includes a tuning process that evaluates new variables (equivalent to more recent data). The tuning process uses machine learning to adjust predictive weights to reconfigure the predictive model (equivalent to retraining the pipeline without rebuilding the model). The retrained model is deployed in the “next iteration” (equivalent to redeploying the retrained pipeline).
Amarasingham does not explicitly teach, but Bansal teaches
deploying the trained configurable predictive pipeline and the set of high-dimensional historical test data for the set of testing members, a second subset of predictive data for each member in the set of testing members using the second subset model
[0131] teaches predictive model generator 120 generates model features for multiple predictive models (equivalent to a subset of predictive data corresponding to each subset model) 
merging the first subset of predictive data and the second subset of predictive data into the set of predictive data for each member.
[0131] teaches the model features (equivalent to predictive data) are then used to determine a single set of model features in a model, which is equivalent to merging different sets of predictive data into one set of predictive data for each member
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the predictive pipeline of Amarasingham to incorporate the merging of Bansal with the motivation to “improve accuracy by using iterative methods in which multiple prediction models are generated and then aggregated”, as recognized by Bansal in [0029].
Regarding claim 24, Amarasingham teaches
a computer readable storage medium with program instructions stored thereon;
See [0035] for memory devices.
and one or more processors configured to execute the program instructions to perform a method comprising:
See [0032] for computing device equivalent to a processor.
receiving high-dimensional historical training data from a data repository over a network;
[0026] teaches receiving EMR data, which includes demographic data (para. 0027), and see para. 0039 of the Present Specification, stating that high dimensional data includes demographic data
identifying, for a set of training members, a first subset of members having a first duration of membership and a second subset of having a second duration of membership;
[0045] teaches identifying a set of short term risk patients and long term risk patients, equivalent to identifying a first and second subset of members, where each subset is based on a corresponding duration
building, based on the high-dimensional historical training data for a set of training members, a trained configurable predictive pipeline using at least one machine learning approach selected from the group consisting of linear machine learning, non-linear machine learning and deep learning;
[0025] teaches historical data is used to build a tailored clinical predictive and monitoring system.  The tailored clinical predictive and monitoring system is equivalent to a trained configurable predictive pipeline.
[0025] further teaches the historical data can be related to individuals, which is equivalent to having a set of historical training data for a set of training members. 
[0046] teaches the predictive machine learning model weights each variable or risk factor (equivalent to a linear machine learning model)
training a first subset model for the first subset of members through an iterative training process, and 
[0046] teaches the system trains models for all patients for a particular disease or condition, and may create models for each disease or condition, equivalent to training separate models for each subset
training a second subset model for the second subset of members through the iterative training process;
[0046] teaches the system trains models for all patients for a particular disease or condition, and may create models for each disease or condition, equivalent to training separate models for each subset, and the process occurs with reiterations, see para. 0048
identifying, based on empirical testing of the set of historical training data, a set of member-level features;
[0039] teaches the system determines makes inferences to determine what type of data is being received from a data feed (e.g. the level of creatinine), which is equivalent to identifying, based on historical training data, a set of member-level features.
[0025] teaches the data feed includes historical data.
deploying the trained configurable predictive pipeline while using a set of high-dimensional historical test data for the set of testing members to generate a first subset of predictive data for each member in the set of testing members using the first subset model;
[0046] teaching that the disease/risk logic module 40 uses the EMR data, see paras. 0039-40 (equivalent to high-dimensional historical test data) to generate a risk score for each patient (equivalent to predictive data) 
in response to receiving data that is more recent than the high-dimensional historical training data, performing on-demand retraining of the trained configurable predictive pipeline using the at least one machine learning approach without fully rebuilding the trained configurable predictive pipeline, and redeploying the retrained configurable predictive pipeline to generate updated predictive data
 [0048] teaches that module includes a tuning process that evaluates new variables (equivalent to more recent data). The tuning process uses machine learning to adjust predictive weights to reconfigure the predictive model (equivalent to retraining the pipeline without rebuilding the model). The retrained model is deployed in the “next iteration” (equivalent to redeploying the retrained pipeline).
Amarasingham, does not explicitly teach, but Bansal teaches
deploying the trained configurable predictive pipeline while using the set of high-dimensional historical test data for the set of testing members to generate a second subset of predictive data for each member in the set of testing members using the second subset model
[0131] teaches predictive model generator 120 generates model features for multiple predictive models (equivalent to a subset of predictive data corresponding to each subset model) 
merging the first subset of predictive data and the second subset of predictive data into the set of predictive data for each member.
[0131] teaches the model features (equivalent to predictive data) are then used to determine a single set of model features in a model, which is equivalent to merging different sets of predictive data into one set of predictive data for each member
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the predictive pipeline of Amarasingham to incorporate the merging of Bansal with the motivation to “improve accuracy by using iterative methods in which multiple prediction models are generated and then aggregated”, as recognized by Bansal in [0029].
Regarding claims 2, 10, and 18, Amarasingham, Bansal, and Willich teach the limitations of claims 1, 9, and 17.  Amarasingham further teaches the step of building comprises
training, using a first subset of the set of historical training data, the configurable predictive pipeline;
[0048] teaches the system can train a specific model (equivalent to training a configurable predictive pipeline) using historical (see [0025]) data relevant to that model (equivalent to using a first subset of historical training data).
predicting, using the configurable predictive pipeline, a predictive second subset of the set of historical training data;
[0048] teaches the model (equivalent to the configurable predictive pipeline) will predict an outcome for the set of historical data (equivalent to a second subset of the set of historical training data)
comparing, with a second subset of the set of historical training data, the predictive second subset of the set of historical training data;
[0048] teaches the model compares the predicted outcome to an actual observed outcome of an event 
and modifying, based on the comparing, weighting in the configurable predictive pipeline.
[0048] teaches re-weighing variables that contributed to the predicted outcome such that the predicted outcome will be more accurate in the next reiteration
Regarding claim 6, Amarasingham, Bansal, and Willich teach the limitations of claim 1.  Amarasingham further teaches the method further comprising
storing on the memory responsive to the generating the set of predictive data for each member, a set of generating configurations,
[0045] teaches using a saved heart failure predictive model or an all-cause readmissions predictive model, which requires storing a set of generating configurations
wherein each set of configurations is accessible in a modularized format
[0045] teaches the predictive models may include HIV readmission, diabetes identification, risk for cardio-pulmonary arrest, kidney disease progression, acute coronary syndrome, pneumonia, cirrhosis, all-cause disease-independent readmission, colon cancer pathway adherence, and other models.  This is equivalent to each set of configurations being accessible in a modularized format by being sorted by corresponding models.
Regarding claims 8 and 16, Amarasingham, Bansal, and Willich teach the limitations of claims 1 and 9.  Amarasingham further teaches 
the set of testing members is a subset of the set of training members
The set of testing data used in [0048] to tune predictive models is a subset of the historical data found in the data stream of [0025].
Regarding claim 15, Amarasingham, Bansal, and Willich teach the limitations of claims 1, 9, and 17.  Bansal further teaches the generating the set of predictive data for each member further comprises:
generating, using the first subset model, a first subset of predictive data and generating, using the second subset model, a second subset of predictive data;
[0131] teaches predictive model generator 120 generates model features for multiple predictive models (equivalent to a subset of predictive data corresponding to each subset model) 
and merging the first subset of predictive data and the second subset of predictive data into the set of predictive data for each member.
[0131] teaches the model features (equivalent to predictive data) are then used to determine a single set of model features in a model, which is equivalent to merging different sets of predictive data into one set of predictive data for each member
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the predictive pipeline of Amarasingham, Bansal, and Willich to incorporate the merging of Bansal with the motivation to “improve accuracy by using iterative methods in which multiple prediction models are generated and then aggregated”, as recognized by Bansal in [0029].
Regarding claim 25, Amarasingham, Bansal, and Willich teach the limitations of claim 24.  Amarasingham further teaches the method further comprising
curating, prior to the building, the set of high-dimensional historical training data for the set of training members and the set of high-dimensional historical test data for the set of testing members.
[0025] teaches the system uses a data feed which includes historical data to build a tailored predictive system, thus the set of historical training data is curated prior to building the pipeline.
[0048] teaches the system uses historical test data from the historical data feed (see [0025]) gathered before building the predictive pipeline to test re-weighed predictive models, thus the historical test data is curated prior to building the pipeline.
Regarding claim 26, Amarasingham, Bansal, and Willich teach the limitations of claim 1.  Amarasingham further teaches
Wherein the identifying the set of member-level features is based on a significance level of the member-level features to the set of historical training data
[0039] teaches the system makes determines which data feeds to choose based on their representation of a concept (equivalent to choosing member-level features based on their significance to other sets of data).
Wherein the significance level identification is performed by studying a marginal correlation of a variable to a target and estimating the significance level using the empirical testing
[0039] teaches the system determines whether or not to replace creatinine level data (equivalent to the empirical testing) based on similarity to the concept of “maximum creatinine” by selecting the creatinine levels which are closest to the maximum value of creatinine (equivalent to studying marginal correlation of the variable to a target).
Regarding claim 27, Amarasingham, Bansal, and Willich teach the limitations of claim 1.  Amarasingham further teaches
Wherein the empirical testing is permutation testing
[0056] teaches the system chooses member-level features (e.g. asthma, sepsis) using different permutations of cohorts (e.g. all cardiology patients under 65, ER visits that led to hospital admissions).
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US Pub. No. 2017/0132371 A1) in view of Binns et al. (US 7,392,201 B1), in further view of Bansal et al. (US Pub. No. 2018/0308018 A1), in further view of Willich (US Pub. No. 2013/0197936 A1).
Regarding claim 21, Amarasingham teaches a computer-implemented method for generating predictive healthcare cost data, the method comprising:
receiving high-dimensional historical training data from a data repository over a network;
[0026] teaches receiving EMR data, which includes demographic data (para. 0027), and see para. 0039 of the Present Specification, stating that high dimensional data includes demographic data
identifying, for a set of training members that are enrolled in a particular health insurance program, a first subset of members 
[0045] teaches identifying a set of short term risk patients and long term risk patients, equivalent to identifying a first and second subset of members, where each subset is based on a corresponding duration
[0027] teaches the medical insurance information of each member
building, based on the set of historical training data for the set of training members, a trained configurable predictive pipeline using a combination of learning approaches selected from the group consisting of linear machine learning, non-linear machine learning and deep learning;
[0025] teaches historical data is used to build a tailored clinical predictive and monitoring system.  The tailored clinical predictive and monitoring system is equivalent to a trained configurable predictive pipeline.
[0025] further teaches the historical data can be related to individuals, which is equivalent to having a set of historical training data for a set of training members. 
[0046] teaches the predictive machine learning model weights each variable or risk factor (equivalent to a linear machine learning model)
training a first subset model for the first subset of members, and training a second subset model for the second subset of members;
[0046] teaches the system trains models for all patients for a particular disease or condition, and may create models for each disease or condition, equivalent to training separate models for each subset
identifying, based on empirical testing of the set of historical training data, the set of member-level features;
[0039] teaches the system determines makes inferences to determine what type of data is being received from a data feed (e.g. the level of creatinine), which is equivalent to identifying, based on historical training data, a set of member-level features.
[0025] teaches the data feed includes historical data.
generating, using the trained configurable predictive pipeline and a set of high-dimensional historical test data for the set of testing members, a set of predictive data for each member in the set of testing members;
[0050]-[0051] teach an interface which displays predictions (equivalent to a set of predictive data) for each patient made by a clinical predictive system (equivalent to the trained configurable predictive pipeline) using historical data (see [0025] for use of historical data in predictive pipeline).
in response to receiving data that is more recent than the high-dimensional historical training data, performing on-demand retraining of the trained configurable predictive pipeline using the at least one machine learning approach without fully rebuilding the trained configurable predictive pipeline, and redeploying the retrained configurable predictive pipeline to generate updated predictive data
 [0048] teaches that module includes a tuning process that evaluates new variables (equivalent to more recent data). The tuning process uses machine learning to adjust predictive weights to reconfigure the predictive model (equivalent to retraining the pipeline without rebuilding the model). The retrained model is deployed in the “next iteration” (equivalent to redeploying the retrained pipeline).
Amarasingham does not teach, but Binns teaches
Identifying members based on a duration of membership in a particular health insurance program
Col. 5, lns. 12-14 teach length of enrollment (equivalent to duration of membership) in a particular health program.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the subset-identifying processes of Amarasingham to identify the subsets of members based on the duration of membership of Binns with the motivation to improve the effectiveness of predictive models, as recognized by Binns in Col. 14, lns. 48-52. 
Amarasingham and Binns do not explicitly teach, but Bansal teaches
generating, using the trained configurable predictive pipeline and the set of historical test data for the set of testing members, a second subset of predictive data for each member in the set of testing members using the second subset model
[0131] teaches predictive model generator 120 generates model features for multiple predictive models (equivalent to a subset of predictive data corresponding to each subset model) 
merging the first subset of predictive data and the second subset of predictive data into the set of predictive data for each member.
[0131] teaches the model features (equivalent to predictive data) are then used to determine a single set of model features in a model, which is equivalent to merging different sets of predictive data into one set of predictive data for each member
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the predictive pipeline of Amarasingham and Binns to incorporate the merging of Bansal with the motivation to “improve accuracy by using iterative methods in which multiple prediction models are generated and then aggregated”, as recognized by Bansal in [0029].

Regarding claim 23, Amarasingham, Binns, Bansal, and Willich teach the limitations of claim 21.  Amarasingham further teaches
the high-dimensional data comprises patient demographic data, treatment course data, and diagnosis data.
[0027] teaches the high-dimensional historical data comprises genetic information (equivalent to patient demographic data), medication administration records (equivalent to treatment course data), and psychiatric treatment history (equivalent to diagnosis data).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed 5/4/2022 have been fully considered and are addressed below.
With regards to 35 USC 101, claims 1-2, 6, 8-10, 15-18, 21, and 23-27 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 updated issued by the USPTO as incorporated into the MPEP).   
Applicant’s amendments and remarks included in the Response directed toward the 101 rejection of the claims have been fully considered and are persuasive. Therefore, the rejection is withdrawn. As currently amended the claims recite:
A computer-implemented method for generating predictive data, the method comprising:
receiving high-dimensional historical training data from a data repository over a network;
identifying, for a set of training members, a first subset of members having a first duration of membership and a second subset of members having a second duration of membership;
building, based on the high-dimensional historical training data for the set of training members, a trained configurable predictive pipeline using at least one machine learning approach selected from the group consisting of linear machine learning, non-linear machine learning and deep learning, the building including
training a first subset model for the first subset of members through an iterative training process, and training a second subset model for the second subset of members through the iterative training process;
identifying, based on empirical testing of the set of historical training data, a set of member-level features;
deploying the trained configurable predictive pipeline while using a set of high-dimensional historical test data for a set of testing members to generate a first subset of predictive data for each member in the set of testing members using the first subset model;
deploying the trained configurable predictive pipeline while using the set of high-dimensional historical test data for the set of testing members to generate a second subset of predictive data for each member in the set of testing members using the second subset model;
merging the first subset of predictive data and the second subset of predictive data into a set of predictive data for each member; and
in response to receiving data that is more recent than the high-dimensional historical training data, performing on-demand retraining of the trained configurable predictive pipeline using the at least one machine learning approach without fully rebuilding the trained configurable predictive pipeline, and redeploying the retrained configurable predictive pipeline to generate updated predictive data.
2106.04(a)(1)    Examples of Claims That Do Not Recite Abstract Ideas 
vii. a method of training a neural network for facial detection comprising: collecting a set of digital facial images, applying one or more transformations to the digital images, creating a first training set including the modified set of digital facial images; training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training; and training the neural network in a second stage using the second training set.


























Regarding 103, Applicant argues that the Bansal reference fails to teach in response to receiving data that is more recent than the high-dimensional historical training data, performing on-demand retraining of the trained configurable predictive pipeline using the at least one machine learning approach without fully rebuilding the trained configurable predictive pipeline, and redeploying the retrained configurable predictive pipeline to generate updated predictive data.  Examiner respectfully disagrees. On the contrary, Amarasingham teaches that a retraining a model using machine learning to without rebuilding the model (see Amarasingham [0048]).  
The same arguments as above are presented for the rest of the claims. The claims are unpatentable as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283. The examiner can normally be reached Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHYAM M GOSWAMI
Examiner
Art Unit 3686



/JOHN P GO/Primary Examiner, Art Unit 3686